UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6615


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRYANT KELLY PRIDE, a/k/a Pride,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:08-cr-00024-JPJ-2; 1:11-cv-80408-JPJ-RSB)


Submitted:   November 2, 2012             Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bryant Kelly Pride, Appellant Pro Se. Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bryant       Kelly     Pride      seeks       to    appeal       the       district

court’s order treating his motion filed pursuant to Fed. R. Civ.

P. 15(c)(1) and Fed. R. Civ. P. 60(b)(6) as a successive 28

U.S.C.A. § 2255 (West Supp. 2012) motion, and dismissing it on

that    basis.      The    order    is       not    appealable        unless       a    circuit

justice    or    judge    issues    a    certificate           of   appealability.           28

U.S.C. § 2253(c)(1)(B) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating            that   reasonable      jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.    Cockrell,         537   U.S.    322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Pride has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.



                                              2
            Additionally, we construe Pride’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.             United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).             In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:     (1)           newly       discovered       evidence,            not           previously

discoverable         by    due     diligence,        that     would       be    sufficient          to

establish       by    clear        and   convincing         evidence           that,        but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty          of    the    offense;      or      (2)     a       new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                      28 U.S.C.A.

§ 2255(h)   (West          Supp.      2012).        Pride’s      claims        do     not    satisfy

either of these criteria.                    Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions         are      adequately       presented          in    the       materials

before    the    court       and      argument      would     not     aid       the    decisional

process.



                                                                                           DISMISSED




                                                3